Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
Claims 1-11 and 13-21 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states that the taper forms a “smooth transition”. Smooth is a term of degree and it is unclear what differentiates a smooth surface from a rough surface. It appears that the transition between the insert end piece has a vertical transition which may not be considered to be smooth. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as obvious over Renson (FR 2886332) in view of Basutto (US 20180259033).
Regarding claim 1, 
A screen device (as depicted in Fig. 1) comprising: a screen roller (2; see fig.’s 2 and 5 for example), which is arranged rotatably about a screen roller axis (its major longitudinal axis); a screen (1), configured to reversibly [intended use] transition between a first, rolled up state on the screen roller and a second, unrolled state on the screen roller (it can perform these functions as claimed), the screen comprising a thickening (at 14 in fig. 5 for example ) on at least one lateral side (see fig. 5), wherein the thickening, in the first state of the screen, is positioned at least partially closer to the screen roller axis than any point on an outer circumference of the screen roller that is furthest from the screen roller axis (as depicted in Fig. 5); and an electric motor (at 26; see fig. 5) for [intended use] driving the screen roller (it can perform this function as recited), wherein the motor, is disposed at least partially inside the screen roller at [‘at’ meaning ‘near or in the vicinity of’] an end of the screen roller that is positioned closest to the thickening (as seen in fig. 5), thereby defining portions of the motor inside the screen roller. 



	

    PNG
    media_image1.png
    582
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    236
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    388
    media_image3.png
    Greyscale

All of the elements have been discussed above except wherein the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller. 
Attention is therefore directed to Basutto which teaches another screen device with a motor 24 which increases in diameter as it extends within the roller so that it increases to become within .8mm of the inside surface of the roller (see fig. 2 and fig. 6 along with paragraph [0036] for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have increased the diameter/width of the motor in Renson as taught by Basutto in order to provide the predictable and expected result of being able to fit the desired motor in the roller.  
Note that once Renson is modified by Basutto with an increasing diameter motor, the modified Renson would inevitably teach that the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller as required by the claim.
Further note that that the motor of Renson is merely changing in shape and/or size in order to meet the claim limitation as recited, Absent some showing of criticality for the motor to have an increased diameter, the claimed shapes or sizes are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of fitting or orienting structures relative to one another.  In re Dailey 149 USPQ 47 (CCPA 1976).  Further, note that changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

    PNG
    media_image4.png
    522
    719
    media_image4.png
    Greyscale
 
	Regarding claim 2, 
The screen device according to claim 1, characterized in that the electric motor is an electric tube motor (this is at least true in Basutto as discussed in the specification).  
Regarding claims 3 and 16,
The screen device according to claim 1, characterized in that the screen device, at [‘at’ defined as ‘near or in the vicinity of’] the end of the screen roller, comprises a screen roller end piece, the screen roller end piece (22) comprising a constriction(where 22 is inserted in 17,19,20) such that, when [intended use] the screen is in the first state and in the second state, the thickening ends up adjacent [near or close] to the constriction (as seen in fig. 4 or 5).  
Regarding claims 4 and 17, 
The screen device according to claim 3, characterized in that any external dimension of the screen roller end piece (22) closest to the screen roller is smaller than an outside diameter of the screen roller when the screen roller end piece closest to the screen roller is viewed transversely to a longitudinal direction of the screen roller (as seen in fig. 5).  
Regarding claim 5, 
The screen device according to claim 3, characterized in that the screen roller end piece (22) comprises a shell surface (as depicted in Fig. 5) that does not impede movement of the screen during the reversible transition from the first state of the screen to the second state of the screen (it can perform this function as claimed).  
Regarding claim 6,
The screen device according to claim 3, characterized in that the screen roller end piece (22) tapers towards the constriction on the lateral side of the screen roller (as shown below).
 
    PNG
    media_image5.png
    473
    560
    media_image5.png
    Greyscale

Regarding claim 7,
The screen device according to claim 3, characterized in that the screen roller end piece (22), is fixedly disposed in the screen device, 3Application Serial No.Attorney Docket No. 16/300,2157020-508 and wherein the screen roller (2) is arranged rotatably with respect to the screen roller end piece (note that ‘with respect to’ doesn’t mean ‘relative to’ such that it can rotate simultaneously with or it can rotate relative to the end piece as claimed - the limitation is met as broadly claimed.  
Regarding claim 8, Basutto is applied:
The screen device according to claim 1, characterized in that the motor comprises a motor body (see 24 of Basutto, fig. 2), that is configured to rotate [intended use] about a longitudinal direction of the screen roller and is fixedly fitted in the screen roller (it can perform the claimed function), and wherein the motor comprises a motor head (40), that is configured to rotate with respect to the motor body (as depicted in Fig. 2).  
Regarding claim 9,
The screen device according to claim 8 characterized in that a screen roller end piece (44) is fixedly fastened to the motor head according to the longitudinal direction of rotation (see fig.’s 1-4).    Note that the combination teaches the limitations as claimed.
	Regarding claims 10, 11, 18, and 19 the limitations are taught by the combination with Basutto - see fig.’s 1-4 of Basutto and fig.’s 1, 2, and 5 of Renson for example. Basutto discloses a fastening head (44a) that is fixedly fastened to the motor head (40, Basutto)), the motor head (40) being a portion of the motor, the motor being disposed at least partially inside the screen roller (20), wherein the screen device comprises a fastening body (24, Renson) that is fixedly disposed in the screen device forming part of a screen box (3, Renson), wherein, when the fastening body (24) is fastened to the fastening head (44a, Basutto), the screen device is able to receive the screen roller with the screen thereon, wherein, when the fastening body (24, Renson) is disconnected from the fastening head. The screen roller is removable from the screen device, 
 However, if it is found that the parts are not ‘removable’ or ‘configured to disconnect’, the examiner directs attention the fact that the courts have held that making parts separable would be obvious if “considered desirable for any reason” In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) .	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention 	to make the elements separable or removable or configured to disconnect for one of many reasons including but not limited to wanting to obtain access for cleaning or replacement as some non-limiting examples.
Regarding claim 13, 
The screen device according to claim 1, characterized in that the screen device comprises an insert (the piece that 17, 19, 20 points in fig. 5) that is fastened to the end of the screen roller and that is at least partially configured to fasten [intended use] the motor in the screen roller (as seen in fig. 5).  
Regarding claim 14, 
The screen device according to claim 13, characterized in that the insert at least partially tapers away from the screen roller (as seen in fig. 5).  
Regarding claim 15, 
The screen device according to claim 6, wherein the screen device comprises an insert (the part of the end piece which contacts the motor in fig. 5), that is fastened to the end of the screen roller and that is at least partially configured to fasten [intended use] the motor in the screen roller.
Regarding claim 20, 
The screen device comprises at least one screen guide (4) for guiding the thickening (14) during the reversible transition between the first, rolled up state and the second, unrolled state.
Regarding claim 21, Renson teaches, 
An insert (17,19,20) that is fastened to the end of the screen roller and that is at least partially configured to fasten the motor (26) in the screen roller, 6Application Serial No.Attorney Docket No. 16/300,2157020-508 wherein the insert (17,19,20) comprises a taper portion that tapers away from the screen roller, wherein the taper portion forms a smooth transition between the screen roller and the screen roller end piece (22), thereby ensuring the screen roller end piece does not slow movement of the screen during the reversible transition between the first, rolled up state and the second, unrolled state. (As is best understood what a smooth transition requires.) 
Response to Arguments
Examiner appreciates applicant’s clarification regarding the 112(b) rejection of claim 10-11. This is found persuasive and the previous rejection is withdrawn.
Applicant’s arguments with respect to claims 1-19 have been considered but are not found persuasive.
Applicant argues that one having ordinary skill in the art would not combine Basutto with Renson because any hypothetical combination of the two would have the thickenings of Renson inside the small space (W) of Basutto. The examiner respectfully disagrees with this, as the small space (W) disclosed by Basutto is located within the roller tube, while the thickenings of Renson are clearly located outside the tube. The thickenings would not have to be located within that space as applicant argues. 
In response to applicant’s argument that reference numbers 17,19,20 cannot be interpreted as both the “screen roller end piece” and the “insert”, this argument is moot as the claim is now being interpreted differently. Examiner notes however, that limitations in claims that do not depend from each other can be interpreted differently using the same elements. 
Regarding applicant’s argument with respect to claims 10-11 and 18-19, the claimed limitations are provided with reference numbers as shown above. 
Regarding applicant’s argument that Renson or Basutto do not teach at least one screen guide, the examiner respectfully disagrees. As shown above in claim 20, Renson disclose a screen guide (4) as is claimed. 
Conclusion    

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634